Writ of Mandamus is DENIED; Opinion Filed January 14, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01560-CV

                         IN RE LYNNE MCGREAL TONTI, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-03325-F

                             MEMORANDUM OPINION
                         Before Justices Moseley, Lang-Miers, and Evans
                                   Opinion by Justice Moseley
       Relator contends the trial judge erred in ordering that her claims against real party in

interest Susan Newell Custom Home Builders, Inc. must be arbitrated. The facts and issues are

well known to the parties, so we need not recount them herein. We considered the arbitration

clause at issue in an order granting mandamus and an accompanying opinion, In re Susan Newell

Custom Home Builders, Inc., Susan Newell, Individually, and Lisa Doolitte, Relators, No. 05-13-

01474-CV (Tex. App.—Dallas, Jan. 14, 2014) (orig. proceeding). We have concluded that

relator’s claims against all parties must be arbitrated. Based on the record before us, therefore,

we conclude relator has not shown she is entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
Accordingly, we DENY relator=s petition for writ of mandamus.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE
131560F.P05




                                            –2–